Citation Nr: 1756339	
Decision Date: 12/07/17    Archive Date: 12/15/17

DOCKET NO.  09-11 422A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the claim for service connection for heat sensitivity and residuals of heat stroke.  

2.  Entitlement to service connection for residuals of heat stroke, to include aggravation of a pre-existing condition.  

3.  Entitlement to service connection for heat sensitivity as a result of heat stroke, to include aggravation of a pre-existing condition.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

E. Miller, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 23, 1969 to July 22, 1971.  

These matters come to the Board of Veterans' Appeals (Board) from a June 2008 rating decision of the Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio which denied reopening the claims related to service connection for heat stroke for lack of new and material evidence.  

Prior to certification of this appeal, in a December 2015 written statement, the Veteran withdrew a claim of entitlement to service connection for depression.  The criteria for withdrawal of an appeal by the appellant have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2017).  There is no longer an issue of fact or law before the Board pertaining to whether service connection for depression is warranted and the issues on appeal have been updated to reflect this change.  38 U.S.C. §§ 511, 7104, 7105 (West 2014); 38 C.F.R. § 20.101, 20.204 (2017).  

The issues of entitlement to service connection for heat sensitivity and residuals of heat stroke are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  


FINDINGS OF FACT

1.  In an unappealed August 1971 rating decision, the RO denied service connection for susceptibility to heat stroke.  

2.  In June 2008, the RO determined that new and material evidence had not been submitted to reopen the previously disallowed claim; the Veteran timely appealed that decision.  

3.  The evidence received since the August 1971 rating decision, by itself, or in conjunction with previously considered evidence, relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim for service connection for heat sensitivity and residuals of heat stroke.  


CONCLUSIONS OF LAW

1.  The August 1971 rating decision that denied service connection for susceptibility to heat stroke is final.  38 U.S.C. § 7105 (West 1971); 38 C.F.R. § 3.105 (1971).  

2.  The evidence received subsequent to the August 1971 rating decision is new and material, and the issue of service connection for heat sensitivity and residuals of heat stroke is reopened.  38 U.S.C. § 5108 (West 2014); 38 C.F.R. § 3.156 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA) 

The VCAA, codified in part at 38 U.S.C. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim.  

VA's duty to notify was satisfied by a letter dated in August 2007.  See 38 U.S.C. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claims.  Service treatment records (STRs), all identified and obtainable post-service treatment records, and lay statements have been associated with the record.  

The Veteran has claimed that VA has not fulfilled its obligations with respect to the requirements of VCAA.  As this current decision grants the Veteran's claim to reopen a previously denied service connection claim, and obligates the RO to further assist the Veteran in the development of the underlying claim, there is no prejudice to the Veteran in proceeding with adjudicating solely the matter of new and material evidence to reopen the claim.  

II.  Claim to Reopen

In an August 1971 decision, the RO denied service connection for "susceptibility to heat stroke."  The Veteran did not timely disagree with that decision and it became final.  38 U.S.C. § 7105 (West 1971); 38 C.F.R. § 3.105 (1971).  The Veteran applied to reopen the claim in July 2007 and submitted additional evidence.  The RO denied reopening the claim in a June 2008 decision stating that the new evidence was not material to the underlying claim related to service connection for heat stroke residuals and heat sensitivity.  The Veteran filed timely notices of disagreement and statements in lieu of a formal Form VA-9 in response to the June 2008 RO decision.  The RO certified the current appeal to the Board with a Form VA-8 in February 2017.  

In reviewing the June 2008 decision, the Board has determined that a new and material evidence analysis is proper for the heat stroke issues on appeal, as they were clearly adjudicated by the August 1971 decision.  See Velez v. Shinseki, 23 Vet. App. 199, 204 (2009) (when determining whether a new and material evidence analysis is required, the focus of VA's analysis must be on whether the evidence presented truly amounts to a new claim "based upon distinctly diagnosed diseases or injuries," or whether it is evidence tending to substantiate an element of the previously adjudicated matter).  

Regardless of the RO's actions, the Board has jurisdictional responsibility to determine whether a claim previously denied by the RO is properly reopened.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (citing 38 U.S.C. §§ 5108, 7105(c)).  See also Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) and VAOPGCPREC 05-92 (March 4, 1992).  Accordingly, the Board must initially determine whether there is new and material evidence to reopen the heat stroke related issues before proceeding to adjudicate the underlying merits of the claims.  If the Board finds that no new and material evidence has been provided, that is where the analysis must end.  

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2017).  

The question of whether new and material evidence has been received sufficient to reopen the matter is a threshold question in any case involving a previously denied claim.  Wakeford v. Brown, 8 Vet. App. 237, 239-40 (1995).  The United States Court of Appeals for Veterans Claims (Court) has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).  See also Evans v. Brown, 9 Vet. App. 273, 284 (1996) (the newly presented evidence need not be probative of all the elements required to award the claim, but only need to be probative in regard to each element that was a specified basis for the last disallowance).  That is, a finally decided claim must be reopened where the claimant submits new and material evidence relative to a fact that was unestablished at the time of the prior final decision on the claim.  Shade, 24 Vet. App. at 119.  

For the purpose of reopening a claim, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993). 

Here, the Board finds that new and material evidence within the meaning of 38 C.F.R. § 3.156(a) has been received since the final August 1971 rating decision.  

Specifically, the denial in August 1971 was predicated on two different rationales per the rating decision itself and the subsequent September 1971 notification letter: 1) that "susceptibility to heat stroke" was "not classified as a disease or injury," and 2) that the Veteran's condition was a "constitutional or developmental abnormality, not a disability under the law."  

The RO's August 2007 VCAA letter which informed the Veteran of the requirements pertaining to new and material evidence informed the Veteran his claim was denied because it was considered a constitutional abnormality and that in order to reopen the claim he had to submit evidence showing his heat stroke related claims were a direct result of service and not a developmental disability.  

In response to this, the Veteran submitted evidence which should be considered both new and material as they show VA does classify heat stroke-related conditions as a disability, that his condition may or may not be congenital, and may have been aggravated by service.  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

The Veteran submitted a VA memorandum dated November 2003 on the subject of "Long-term effects of heat-related illnesses," with reference number "IL 10-2003-014."  Paragraph 2(e) of this memorandum states that some patients with heat stroke may die of the acute illness, but "10 to 15 percent will have prolonged and/or permanent medical problems... including heat intolerance."  Under section 3, "Recommendations," section (d) states that there is specialized testing available for heat intolerance.  

The RO afforded the Veteran VA examinations in January 2009.  These examinations did not appear to consider the specialized testing for heat intolerance mentioned in the VA memorandum.  The examiners also did not discuss any possible relationship between the Veteran's "weak cardiovascular system" as described by his pediatrician and a possible increased propensity to suffer from heat stroke.  The examiners also did not opine on whether the heat stroke the Veteran suffered in active service resulted in a permanent aggravation of some pre-existing cardiovascular problem.  

The Board finds that the additional evidence of record constitutes new and material evidence to reopen the claim for entitlement to service connection for heat sensitivity and residuals of heat stroke.  In short, this evidence, if presumed credible, relates to an unestablished fact necessary to substantiate the heat stroke related claims, i.e. whether the Veteran has a heat sensitivity disorder which was caused or aggravated by heat stroke in active service, a cardiovascular condition which was aggravated by active service, or a condition which was or was not congenital, and raises a reasonable possibility of substantiating the claims.  Accordingly, the Board finds that new and material evidence has been presented to reopen the Veteran's previously denied heat stroke susceptibility claim, now characterized as heat sensitivity and residuals of heat stroke.  38 U.S.C. § 5108; 38 C.F.R. § 3.156.  


ORDER

The claims for service connection for heat sensitivity and residuals of heat stroke are reopened.  


REMAND

Upon review of the record, the Board concludes that further evidentiary development is necessary.  Although the Board sincerely regrets this delay and is appreciative of the Veteran's service to his country, a remand is necessary to ensure VA provides the Veteran with appropriate process and assistance in developing his claim prior to final adjudication.

VA is obliged to provide an examination or obtain a medical opinion in a claim of service connection when the record contains competent evidence that the claimant has a current disability, the record indicates that the disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  See 38 U.S.C. § 5103A(d) (West 2014); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); 38 C.F.R. § 3.159(c)(4) (2017).  The evidentiary requirement that the record indicates that the claimed disability may be associated with active service is a "low threshold."  McLendon, 20 Vet. App. at 83.  

Since the Veteran has submitted VA documentation recommending special testing for heat intolerance, the VA should provide an examination which incorporates this testing, or at least explains why it is not available or not necessary.  The examiner should also discuss the statements by the Veteran's childhood doctor which state that the Veteran has always had a weak cardiovascular system which is suitable for academic and desk work but not physical endeavors with reference to whether the Veteran had a pre-existing condition which was aggravated by active service.  

The Board takes note that the Veteran previously complained that he was afforded a VA examination for cardiovascular functioning because he felt it was unrelated to his claim.  According to the evidence submitted by the Veteran, a cardiovascular condition may have pre-existed the Veteran's entrance to active service and it is necessary to determine if he has a current cardiovascular disability, if it existed prior to service, and if it was caused or aggravated by active service.  A preexisting disease will be presumed to have been aggravated by military service when there has been an increase in the disability during service beyond its natural progress.  38 C.F.R. § 3.306(a).  This presumption can only be rebutted by clear and unmistakable evidence that the increase in severity was due to the natural progression of the disease.  In the absence of such evidence, service connection may be granted.  38 C.F.R. § 3.306(b).  

Additionally, it is unclear what, if any, heat residual condition the Veteran suffers from, or if he has any current disabilities which may be the result of, or have been aggravated by, heat stroke suffered in active service.  

The Board observes that the Veteran has submitted archived Board decisions, one of which awarded a 10 percent disability rating to a Veteran for "episodes of heat exhaustion and residual heat intolerance."  N.B. The Veteran's Representative in the 646 submitted in October 2017 to the Board seems to have confused these archived decisions with decisions adjudicating the Veteran's claims.  Previous Board decisions are not binding on the Board unless they specifically address the case of the Veteran in the current appeal.  See 38 C.F.R. § 20.1303  (2017).  The Veteran has not been granted a 10 percent service-connected award for heat related disability.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA general medical examination.  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.  

The examiner should include reference to the specialized testing for heat intolerance mentioned in the VA memorandum.  If such testing is available, the Veteran should be tested for heat intolerance.  If the testing is unavailable, the examiner should so state and explain if there are alternative ways to determine if the Veteran suffers from heat intolerance.  


The examiner should: 

(a)  identify any currently diagnosed disability manifested by heat sensitivity and/or residuals of heat stroke

(b)  For any disability manifested by heat sensitivity and/or residuals of heat stroke identified, please indicate whether the condition congenital or developmental in nature? 

If the answer is yes, is the condition(s) a disease or a defect? (Note: A disease is capable of improvement or deterioration while a defect is static.) The VA examiner should cite to any relevant medical text or literature regarding the proper classification of the Veteran's left hip condition(s).

(c)  For any congenital or developmental defect identified, is it at least as likely as not (a 50 percent or greater probability) that there was a superimposed disease or injury during military service that resulted in additional disability?

(d)  For any congenital or developmental disease identified:

(i) Does the evidence of record clearly and unmistakably show (i.e., it is undebatable) that the Veteran had such condition(s) that existed prior to his entry onto active duty? 

(ii) If the answer to (i) is yes, does the evidence clearly and unmistakably show (i.e., it is undebatable) that the pre-existing condition was NOT aggravated by service or that any increase in disability was due to the natural progression of the disease?

(e) As to any acquired disorder that is not a congenital or development disease or defect, is it at least as likely as not (a 50 percent or greater probability) that the condition(s) is etiologically related to his active duty service?

The examiner is specifically asked to reconcile previous diagnoses, discussions, reports, and treatments, of any disability symptoms or conditions in the medical record.  

The examiner must provide all findings, along with a complete rationale for his or her opinions, in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state so and provide a rationale for this conclusion, including an explanation of whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion.  

2.  Schedule the Veteran for a VA cardiology examination.  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.  

For any cardiac diagnosis made, the examiner should indicate:

(a)  whether it is at least as likely as not (i.e. 50 percent probability) that a current cardiac disorder(s) was caused by the Veteran's active service, to include as a result of heat stroke;

(b)  whether the evidence clearly and unmistakably shows (i.e. that it is undebatable) that a current cardiac disorder(s) pre-existed the Veteran's active service, with specific discussion on the letters from the Veteran's childhood doctor saying the Veteran has always had a weak cardiovascular system; 

(c) If the answer to (b) is yes, does the evidence clearly and unmistakably show (i.e., it is undebatable) that the pre-existing condition was NOT aggravated by service or that any increase in disability was due to the natural progression of the disease?

The examiner is specifically asked to reconcile previous diagnoses, discussions, reports, and treatments, of cardiac disability symptoms or conditions in the medical record.  

The examiner must provide all findings, along with a complete rationale for his or her opinions, in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state so and provide a rationale for this conclusion, including an explanation of whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion.  

3.  After undertaking any necessary additional development, readjudicate the remaining disability issues on appeal.  If the benefits sought on appeal remain denied, in whole or in part, the Veteran and his representative must be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


